PER CURIAM:
Rohan St. Joseph Keating appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2000) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Keating, No. 2:93-cr-00066-HCM-2 (E.D. Va. filed May 5, 2008; entered May 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.